Citation Nr: 1702491	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-23 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected headaches, currently at 10 percent for the period through June 30, 2014, and at 30 percent for the period beginning July 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on various periods of active duty for training, to include from September 1986 to December 1986, and inactive duty for training.  He also served on active duty from January 2003 to October 2003 and from May 2006 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection for focal segmental glomerulosclerosis (FSGS) (claimed as a kidney condition with edema of the extremities) was denied therein.  The Veteran's previously established 10 percent rating for service-connected headaches also was continued.  

In appealing both of these determinations, the Veteran requested a hearing before a Veterans Law Judge of the Board.  It was conducted by the undersigned at the aforementioned RO in September 2012.  The Board recharacterized the FSGS issue on appeal as one concerning a kidney disorder and granted service connection therefor in June 2014.  As such, that issue is no longer before the Board.  The appellate issue of an increased rating for headaches was remanded for additional development in June 2014.  Review of the Veteran's claims file (now completely electronic, as the paper file has been scanned into this format) at this time reveals that the Board can proceed with adjudication of it.


FINDING OF FACT

The Veteran's headaches were very frequent and typically prostrating (on an average of at least once a month over the last several months), but not completely so, during the period through June 30, 2014, and they have been during the period beginning July 1, 2014, as well.  However, they have been prolonged only as of July 1, 2014, and never have been productive of severe economic inadaptability.

CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for the period through June 30, 2014, have been met for service-connected headaches, but the criteria for a rating higher than 30 percent for the period beginning July 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For higher ratings, general notice of the evidence for substantiation is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An October 2009 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, and his and VA's duties for obtaining evidence.  It also set forth how ratings and effective dates are assigned.  This was prior to initial adjudication via the June 2010 rating decision.  Much of the aforementioned information was reiterated shortly thereafter in a July 2010 letter as well.  While neither letter set forth the criteria for establishing an increased rating specifically for headaches, the requirement to do so was eliminated around the time the Veteran filed his claim.  
In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  It includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Older pertinent private treatment records are available.  Neither the Veteran nor his representative responded to a June 2014 letter, sent pursuant to the Board's remand that same month, inquiring about more recent ones.  No VA treatment records are available because none have been identified.  In November 2009 and July 2014, the Veteran underwent pertinent VA medical examinations.  The latter was pursuant to the Board's June 2014 remand and included review of the claims file.  The former did not, but the Veteran reported his medical history at both.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He also reported his current symptoms as well as was assessed at both.  This determination is fully informed based on these actions.  The examinations, in sum, are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  No inadequacy has been alleged by the Veteran or his representative.

Thus, the Board finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's June 2014 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue(s) on appeal finally must be explained, and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the September 2012 hearing, the undersigned identified the remaining issue on appeal.  The Veteran then was asked questions by his representative and the undersigned about his symptoms, their effects on his activities of daily living and employment, and where he receives treatment for them.  While the undersigned did not specifically explain an increased rating, that his symptoms and their effects form the crux of such a claim was clear from the questions asked.  The undersigned also did not suggest the submission of outstanding pertinent evidence.  Yet, it is reiterated that the Board's subsequent June 2014 remand sought such albeit ultimately unsuccessfully.

II.  Increased Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran, his wife R.M., and his coworker F.D. are lay persons because there is no indication any has a medical background.  Their reports about his symptoms and their effects are competent because they are personally experienced or witnessed by them.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran and R.M. are interested, as an increased rating equates to their potential monetary gain.  Yet his demeanor at the hearing did not reveal dishonesty.  No bias, inconsistency, implausibility, malingering, or bad character is found.  As such, the lay reports of the Veteran, R.M., and F.D. are credible as well as competent.
A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved to the benefit of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran's service-connected headaches are rated by analogy to migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant thereto, a 10 percent rating is for characteristic prostrating attacks averaging one in two months over the last several months.  Characteristic prostrating attacks occurring on an average of once a month over the last several months merits a 30 percent rating.  The maximum rating of 50 percent is reserved for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Prostrating means causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities.  M21-1, III.iv.4.G.7.b.  Completely prostrating means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  Id.  Severe economic inadaptability denotes substantial work impairment, but it does not denote an inability to work.  M21-1, III.iv.4.G.7.e.; Pierce v. Principi, 18 Vet. App. 440 (2004).

For the period through June 30, 2014, the Board finds that an increased rating is warranted.  The criteria for the next highest rating of 30 percent specifically are more nearly approximated than the criteria for a rating of 10 percent.  Yet, the criteria for the next highest rating, and indeed the maximum rating, of 50 percent rating are not met.  For the period beginning July 1, 2014, the Board finds that an increased rating is not warranted.  The current 30 percent rating indeed is continued, as the criteria for the next highest and maximum rating of 50 percent are not met.  A 30 percent rating, in sum, is appropriate for the period through June 30, 2014, as well as for the period beginning July 1, 2014.  In other words, the stage in the rating currently in place is eliminated, and a separate stage in the rating is not established.  There finally is no reasonable doubt to resolve in the Veteran's favor or benefit of the doubt to afford to him as the aforementioned findings were made based on the preponderance of the evidence.  

This evidence clearly shows that the Veteran has experienced very frequent headaches.  It further clearly shows that they were not prolonged until July 1, 2014.  Private treatment records dated in 2008 and 2009 indeed contain his reports of having a headache which lasts an hour every few days.  At the November 2009 VA medical examination, he indicated that they occurred three times per week and lasted an hour to two hours.  He noted in his September 2011 substantive appeal that they occurred several times per week and month, while he similarly testified at the September 2012 hearing that they occurred several times per month.  The frequency of the Veteran's headaches was not set forth at the July 2014 VA medical examination, which more specifically occurred on the first of that month, but their duration was reported as one to two days.  

Throughout the period on appeal, the Veteran has reported taking over the counter medication once he gets a headache.  He consistently has denied taking over the counter or prescription medication on a regular basis, such as daily, to control them.  The frequency with which he has experienced headaches accordingly has not been lessened by medication.  Their duration most likely has, however.  Indeed, the Veteran reported in the aforementioned private treatment records that they resolved with over the counter medication.  At the November 2009 and July 1, 2014, VA medical examinations, he also stated that he required such medication for his headaches.  The ameliorative effects of medication, whether prescription or over the counter, cannot be considered if not contemplated by the applicable rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  They are not contemplated by these criteria here.  The duration of the Veteran's headaches when he does not take over the counter medication therefore is of primary import.

No information in this regard is available, however.  In other words, the duration of the Veteran's headaches when he does not take over the counter medication is unknown.  The only conclusion that can be drawn thus is that they most likely would have lasted somewhat longer.  Yet, they cannot be classified as prolonged for the period through June 30, 2014.  All indications up until then are that the Veteran's headaches would have lasted at worst only somewhat longer than one to two hours.  For the period beginning July 1, 2014, his headaches can be classified as prolonged.  It is reiterated that they lasted one to two days even with medication.  He, in sum, had very frequent but not prolonged headaches through June 30, 2014, and has had very frequent as well as prolonged headaches beginning July 1, 2014.  The evidence next clearly shows that they typically have been prostrating.  

In the 2008 and 2009 private treatment records, the Veteran's denial of nausea, vomiting, visual changes, and photophobia associated with his headaches is documented.  A May 2008 private treatment record further includes his treatment provider describing them as mild.  On the other hand, the Veteran complained of associated nausea and visual changes at the November 2009 VA medical examination.  He additionally complained that he has no motivation and feels like doing nothing during them.  If he is at home when one occurs, he lies down and closes his eyes.  R.M. related in a February 2010 statement that the Veteran has had sleep problems due to his various health conditions, one of which is headaches.  F.D. described the Veteran's headaches as severe in another February 2010 statement.  In his September 2011 substantive appeal, the Veteran noted getting four to five severe headaches per month for the past few years.  At the September 2012 hearing, he again described his headaches as severe.  

The Veteran further testified that he does not have to go into a dark room when he gets a headache but he does stop what he was doing, sit down, and close his eyes.  He related that they make him dizzy and nauseous as well as blur his vision.  Simply putting on sunglasses can trigger one.  At the July 1, 2014, VA medical examination, he reported sensitivity to light as well as visual changes and sensory changes associated with his headaches.  He then indicated that he sometimes goes to bed as a result.  It was determined that the Veteran had characteristic prostrating attacks once per month over the last several months.  In other words, he had such attacks prior to July 1, 2014.  This determination is in agreement with most of the other evidence which is from prior to this date as well.  Other than the 2008 and 2009 private treatment records, which are less persuasive as outliers, all indications indeed are that his headaches have been relatively stable regarding prostration.  

Specifically, the repeated classification of the Veteran's headaches as severe is accurate as they usually involve a host of associated symptoms and as he discontinues his ordinary activities during them (whether by going to bed or lying down if he is at home or by sitting still and closing his eyes otherwise).  This comports with the definition of prostrating but not completely prostrating.  Indeed, the Veteran does not have to go into a dark room when he gets a headache and he has never stated that he is totally unable to engage in ordinary activities during one.  No mention was made, for example, of any time he attempted such an activity but could not complete it due to a headache.  He apparently chooses to discontinue these activities when he gets one.  The Veteran's headaches, in sum, have been prostrating on average of at least once a month throughout the appeal period.

The evidence finally shows that the Veteran's headaches have not been productive of severe economic inadaptability.  According to the 2008 and 2009 private treatment records as well as the November 2009 VA medical examination, he was employed as a stock broker.  This examination included his averment that he was able to work with a headache as long as he took over the counter medication.  It also included the determination that his conditions, which included headaches as well as elbow disabilities and gastroesophageal reflux disease (GERD), had a moderate effect on his occupation.  The statement from F.D. confirms that the Veteran remained in his position as stock broker as of February 2010.  R.M. related in her statement that the Veteran has taken time off work due to his various health conditions, one of which is headaches.  In his September 2011 substantive appeal, he noted sometimes having to take sick days off work due to his headaches because they precluded him from staring at his computer screen.  

Numerous sick days plus short-term disability also were referenced in relation to a kidney disorder and associated complications in the Veteran's substantive appeal.  At the September 2012 hearing, he testified that he was no longer working.  He denied that this was because of his headaches, however.  It finally was determined at the July 1, 2014, VA medical examination that he did not have very prostrating and prolonged attacks productive of severe economic inadaptability.  A further determination was that his headaches do not impact his ability to work.  This further determination is not in agreement with the other evidence.  Indeed, that the Veteran's headaches would have at least some impact on his occupational activities if he were to engage in such activities follows from them being typically prostrating.  He even gave examples from when he was still employed of having to close his eyes and sometimes even having to take sick days because he could not stare at his computer screen.  How frequently such occurred was not quantified.

The Veteran suffered from a host of conditions in addition to his headaches which caused or may have caused work impairment.  This was significant at least for his kidney disorder.  Isolating the impairment due solely to the Veteran's headaches therefore is difficult.  So is factoring out any ameliorative effects of medication.  Jones, 26 Vet. App. at 56.  However, it is notable that he was able to continue working notwithstanding them and did not quit his job due to them.  There indeed is no indication, whether from him or F.D., of a deterioration in his performance attributable solely to headaches.  The Veteran's very frequent and typically prostrating but not completely prostrating headaches which were not prolonged through June 30, 2014, in sum, did not result in substantial work impairment when he was employed.  The same can be said of them even after he stopped working for unknown reasons and after they became prolonged as of July 1, 2014.  Indeed, they have been of relatively stable prostration level despite lasting longer.  

In conclusion, the Veteran's claim is granted in part and denied in part.  He has had characteristic prostrating attacks occurring on an average of at least once a month over the last several months throughout the appeal period.  His headaches indeed have been very frequent and typically prostrating.  Yet they have never been completely prostrating or productive of severe economic inadaptability.  They also have been prolonged only as of July 1, 2014.  In other words, a 30 percent rating is assigned as warranted for the Veteran's service-connected headaches for the period through June 30, 2014.  The next and indeed only higher rating of 50 percent cannot be assigned for this period.  The currently-assigned 30 percent rating in effect as of July 1, 2014, further is continued.  Once again, the next and indeed only higher rating of 50 percent cannot be assigned for this period.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  First, the disability picture must be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms resulting from the combined effects of multiple disabilities, if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Second, there must be related factors like marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation Service for consideration in the first instance.  Id.

Separating symptoms of a service-connected disability from those of a nonservice-connected disability is a medical determination.  Mittleider v. West, 11 Vet. App. 181 (1998).  None has been made here even though private treatment records reflect that at least some of the Veteran's headaches may be from a right frontal bone lesion, most likely fibrous dysplasia.  All of them, and their associated symptoms, thus have been considered in connection with his service-connected headaches.  His dizziness and associated symptoms, however, have not been considered.  Service connection for this condition indeed was denied in the June 2010 rating decision.  It was approached as a separate condition, even though symptoms of it may overlap somewhat with symptoms of headaches, in other words.  The Veteran did not appeal this determination.  

Of import, neither the Veteran nor his representative has asserted that an extraschedular rating is warranted for the service-connected headaches.  The applicable schedular rating criteria are adequate, as this disability is not unusual or exceptional.  The Veteran's headaches indeed are reasonably contemplated by these criteria as set forth above.  They account for the severity, frequency, duration, as well as the level of impairment at least occupationally of his headaches and their associated symptoms.  There is no indication of any other relevant aspect concerning them.  In addition to headaches, the Veteran is service-connected for GERD, posttraumatic stress disorder, a kidney disorder, disabilities of each elbow, hearing loss, and tinnitus.  Symptoms resulting from the combined effects of at least one of these and his service-connected headaches have not been raised by him or his representative.  No such symptoms have been shown by the evidence either.

Referral for consideration of an extraschedular rating, in conclusion, is not warranted because the applicable schedular rating criteria are adequate.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Yet, even if the criteria were inadequate, referral still would not be warranted.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  The Board indeed finds that the aforementioned related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized on account of his headaches.  There also is no indication of marked interference with employment due to them.  Such must go beyond that already contemplated by the assigned schedular rating, which as discussed above already takes into account whether there is substantial work impairment (via severe economic inadaptability).  It is reiterated that this level of impairment was not found.  Thus, it follows that marked interference cannot be either.  
C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  In the present case, neither the Veteran nor his representative has alleged that the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected headaches, the only disability at issue, at any point during the appeal period.  The evidence also does not suggest such.  Consideration of TDIU as a component to this matter thus is not warranted.


ORDER

An increased rating to 30 percent, but no higher, for the service-connected headaches for the period through June 30, 2014 is granted, subject to the law governing the payment of monetary awards.  For the period beginning July 1, 2014, an increased rating in excess of 30 percent for the service-connected headaches is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


